Citation Nr: 1105122	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-39 508	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for bilateral shin splints.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to August 
1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

The Veteran testified at a hearing before the Board in April 
2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

A review of the claims file reveals that a remand is necessary 
before a decision on the merits of the claims can be promulgated.  

The Veteran's service medical records show complaints of ankle 
pain secondary to direct trauma in January 1990.  The Veteran 
reported broken bones and cramps in his legs on a report of 
medical history form prepared in conjunction with his September 
1991 examination.  

VA outpatient treatment reports associated with the claims file 
show reports of bilateral ankle pain in October 2008.  

At an April 2010 hearing before the Board the Veteran's 
representative indicated that the Veteran had complaints related 
to his feet, ankles, and shins during his various deployments.  
The representative reported that the Veteran's personnel file did 
not include a record of the Veteran's service in Somalia or Costa 
Rica, nor did the records include reference to his participation 
in the clean up following Hurricane Andrew.  The representative 
stated that the Veteran sought medical assistance for his claimed 
disabilities throughout active service.  The Veteran testified 
that he sought treatment for shin splints and his ankles as early 
as his basic training.  He reported that following service he 
sought treatment at VA and was prescribed Motrin.  He indicated 
that he is seen at the VA medical center for multiple health 
issues every three months.   

The Veteran has not been afforded a VA examination to assess the 
likelihood that his bilateral ankle disability, pes planus, and 
bilateral shin splints are related to service.  In light of the 
his reported in-service complaints, his statements regarding 
continuity of symptomatology, and his report of treatment for the 
same disabilities since service, the Board finds that a VA 
examination is necessary to decide the appeal.  38 C.F.R. § 
3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

VA outpatient treatment reports dated through April 2010 have 
been associated with the claims file.  As the Veteran has 
indicated that he is seen at VA every three months, any VA 
outpatient treatment reports dated after April 2010 should be 
obtained and associated with the claims file.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment 
records dated after April 2010.  

2.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his claimed bilateral ankle disability, pes 
planus, and bilateral shin splints.  Any 
indicated tests, including x-rays should be 
accomplished.  A complete rationale for any 
opinion must be provided.  The examiner 
should review the claims file and note that 
review in the report.  The examiner should 
opine as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's claimed 
bilateral ankle disability, pes planus, and 
bilateral shin splints are related to his 
military service or to any complaints or 
treatment for lower extremity problems 
during his service.  The examiner should 
consider the Veteran's reports of treatment 
for his claimed disabilities both in 
service and since service.  

3.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

